Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 & 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2014/0020192) in view of Payne (US 2007/0170610).
Regarding Claim 1, Jones discloses a method for manufacturing an article of footwear (Figures 1-22, Para. 49) comprising: providing an upper (20); and depositing a member (70) directly onto a surface of the upper (Figures 7 & 14-17). Jones does not specifically disclose extruding an extruded member directly onto a surface of the upper. However, Payne discloses extruding an extruded member (Figure 1, Abstract, Para. 11-15) directly onto a surface of a fabric (Para. 40). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the depositing of Jones, to be extruded, as taught by Payne, in order to provide a polymer pattern on a fabric which penetrates the fabric. 
Regarding Claim 2, the combination of Jones and Payne disclose the extruded member is extruded directly onto a bottom surface of the upper to form a sole (as modified, Jones, Para. 53, “three-dimensional material directly onto the sole surface potion of the formed upper” & Payne, Figure 1, Para 11-15 & Abstract).  
Regarding Claim 3, the combination of Jones and Payne disclose the extruded member is extruded directly onto a quarter panel portion of the upper (as modified, Jones, Para. 53, “on upper” & Payne, Figure 1, Para 11-15 & Abstract).  
Regarding Claim 4, the combination of Jones and Payne disclose the extruded member is extruded directly onto a heel portion of the upper (as modified, Jones, Para. 53, Figures 1-7 & Payne, Figure 1, Para 11-15 & Abstract).   
Regarding Claim 5, the combination of Jones and Payne disclose the extruded member is extruded directly onto a collar portion of the upper (as modified, Jones, Para. 53, Figures 1-7 & Payne, Figure 1, Para 11-15 & Abstract).  
Regarding Claim 6, the combination of Jones and Payne disclose the upper comprises a woven fabric (Jones, Para. 56).  
Regarding Claim 7, the combination of Jones and Payne disclose the upper comprises a synthetic material (Jones, Para. 56).  
Regarding Claim 8, the combination of Jones and Payne disclose the extruded member comprises a physical property that varies (as modified, Jones, Para. 57, 63, 64, 81 & 82 & Payne, Figure 1, Para 42-48 & Abstract).  
Regarding Claim 9, the combination of Jones and Payne disclose the physical property is selected from the group consisting of: thickness, color, density, material, shape, geometry, and elasticity (as modified, Jones, Para. 57, 63, 64, 81 & 82 & Payne, Figure 1, Para 42-48 & Abstract).  
Regarding Claim 10, the combination of Jones and Payne disclose the physical property varies throughout the extruded member (as modified, Jones, Para. 57, 63, 64, 81 & 82 & Payne, Figure 1, Para 42-48 & Abstract).  
Regarding Claims 11 & 12, the combination of Jones and Payne disclose many different properties can be imparted for the members to provide desired customization (Jones, Para. 57). The combination do not specifically disclose the extruded member comprises a first portion having a first density and a second portion having a second density, and wherein the first density is higher than the second density.  It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of density for the member in order to achieve an optimal configuration of desired properties and performance characteristics, since discovering the optimum or workable ranges of the density involves only routine skill in the art. 
Regarding Claim 13 the combination of Jones and Payne disclose the first portion is disposed in a rearfoot area of the sole (Jones, Figures 1-7 & Para. 57, 63, 64, 81 & 82).  
Regarding Claims 14 & 15, the combination of Jones and Payne disclose various colors can be used (Jones, Para. 64). Therefore, the extruded member can have a first portion having a first color and a second portion having a second color, and wherein the first color is different than the second color, since multiple colors can be used. 
Regarding Claim 16, the combination of Jones and Payne disclose various the extruded member comprises a plurality of layers (Jones, Para. 64).  
Regarding Claim 17, the combination of Jones and Payne disclose the extruded member comprises a single, continuous piece of extruded material (as modified, Jones, Para. 57, 63, 64, 81 & 82 & Payne, Figure 1, Para 42-48 & Abstract).  
Regarding Claim 18, the combination of Jones and Payne disclose the extruded member is solid (as modified, Jones, Para. 57, 63, 64, 81 & 82 & Payne, Figure 1, Para 42-48 & Abstract).  
Regarding Claim 19, the combination of Jones and Payne disclose extruding a second extruded member onto a surface of the upper (as modified, Jones, Para. 57, 63, 64, 81 & 82 & Payne, Figure 1, Para 42-48 & Abstract).  
Regarding Claim 20, the combination of Jones and Payne disclose the extruded member is extruded in a controlled geometric pattern (as modified, Jones, Para. 54, 69 & Payne, Figure 1, Para. 18 & Abstract).  
Regarding Claim 27, Jones disclose a method for manufacturing an article of footwear (Figure 1-22, Para. 49) comprising: robotically depositing a member from a nozzle (120) directly onto a surface of a footwear component (Figure 7 & 14-17, Para. 53 & 60); and adjusting a characteristic of the member while the member is deposited onto the footwear component surface (Jones, Para. 57, 63, 64, 81 & 82). Jones does not specifically disclose extruding an extruded member directly and continuously onto a surface of a footwear component while adjusting a characteristics without stopping the extruding from the extruder nozzle. However, Payne discloses extruding an extruded member (Figure 1, Abstract, Para. 11-15) directly and continuously onto a surface of a fabric (Para. 40) while adjusting a characteristics without stopping the extruding from the extruder nozzle (Para. 62, software controls can be changed, a change in XYZ direction is an adjustment of a characteristic of the extruded member). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the depositing of Jones, to be extruded, as taught by Payne, in order to provide a polymer pattern on a fabric which penetrates the fabric. 
Regarding Claim 28, the combination of Jones and Payne disclose the step of adjusting a characteristic of the extruded member comprises modifying the extruder nozzle (as modified, Jones, Para. 76 & Payne, Figure 1, Para 42-48 & Abstract).  
Regarding Claim 29-30, the combination of Jones and Payne disclose various characteristics can be imparted (as modified, Jones, Para. 57, 63, 64, 81 & 82 & Payne, Figure 1, Para 42-48 & Abstract). The combination of Jones and Payne do not specifically disclose modifying the extruder nozzle comprises modifying a size of an aperture or the shape of an aperture of the extruder nozzle. It however, would have been obvious to one of ordinary skill in the art before the effective filing date to modify a size or shape of an aperture of the extruder nozzle in order to impart the various characteristics discloses. Also, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a member. 
Regarding Claims 31 & 32, the combination of Jones and Payne disclose many different properties can be imparted for the members to provide desired customization (Jones, Para. 57). The combination do not specifically disclose the characteristic is a hardness of the extruded member or a density of the extruded member.  It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of density or hardness for the member in order to achieve an optimal configuration of desired properties and performance characteristics, since discovering the optimum or workable ranges of the density or hardness involves only routine skill in the art.
Regarding Claim 33, the combination of Jones and Payne disclose the characteristic is a color of the extruded member (Jones, Para. 64).  
Regarding Claim 34, the combination of Jones and Payne disclose the footwear component is an upper (Jones, 20, Figures 1-22).
Response to Arguments
Applicant's arguments filed 10/5/2020 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts Payne is non-analogous art since it is not from the same field of endeavor and is not reasonably pertinent to the problem faced by the inventor. 
Examiner respectfully disagrees. In response to applicant's argument that Payne is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.D 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Payne is analogous art because it is a member which is put on a fabric, like Jones, a member which is put on a fabric. Both prior arts are related to putting a three dimensional pattern on a fabric layer. One is done by printing polymer droplets on a fabric, which is not specifically extruding. The other is done by extruding polymer on a fabric. The combination of references is a simple modification of how to place a three dimensional pattern on a fabric. Both invention are concerned with the same issue of having a pattern placed on a sheet of fabric specifically extrude a polymer on fabric. The invention and prior art are in the same field of endeavor of having a polymer put on fabric. 
Applicant Remarks: Applicant asserts one of ordinary skill in the art would not have combined Jones and Payne. 
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.D 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.D 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Jones discloses printing polymer on a fabric. Payne disclose extruding polymer on a fabric. To modify one method of disposing a three dimensional pattern on a fabric would have been obvious to one of ordinary skill in the art for the purpose of providing a different mode of creating a pattern on fabric which penetrates the fabric. The invention and prior art are in the same field of endeavor of having a polymer put on fabric. 
Applicant Remarks: Applicant asserts it would not be obvious to have various portions of the extruded member with different densities and hardness based on the teachings of Jones and Payne. 
Examiner respectfully disagrees. As discussed in the office action, Jones discloses the material of the three dimensional design may be various materials to impart strength, rigidity, support, flexibility, abrasion, etc… (Para. 57) Jones further discloses different flexural strengths (Para. 81-82) and discusses various materials (Para. 93). A characteristic of density and hardness would be different, by default, in two different materials. Jones clearly discloses different materials can be used, and thus would, by default, have different densities or hardnesses. Therefore, it is obvious to one of ordinary skill the modify the material and to experiment with different ranges of density for the member in order to achieve an optimal configuration of desired properties and performance characteristics, since discovering the optimum or workable ranges of the density involves only routine skill in the art. Applicant should further clarify exactly what the characteristics are.
Applicant Remarks: Applicant asserts the combination of Jones and Payne would not be obvious to have various colors in an extrusion process 
Examiner respectfully disagrees. As modified, Jones-Payne disclose the claimed extrusion process. Jones, as the primary reference, discloses colors can be used for a member and thus since the primary reference teaches various colors, it would be clear various colors can be used for the purpose of design and customization. In regards to Claims 14, 15 & 33, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. The claims would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner (aka. color). 
Applicant Remarks: Applicant asserts the combination of Jones and Payne do not disclose “modifying an extruded nozzle”. 
Examiner respectfully disagrees. Both references teach various pattern, shapes and designs can be used. Payne discloses the use of either spraying head or extruding head, which qualifies as a varying in a nozzle. Each of those heads are technically different. Also, in regards, to shapes and size, as mentioned for the colors above, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. The claims would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732